                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 LEONARD SINGER,                                   )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )   No. 3:16-cv-02621
                                                   )
 AARON PRICE, et al.,                              )
                                                   )
         Defendants.                               )

                                             ORDER

        On April 16, 2020, the Magistrate Judge issued a Report and Recommendation (“R&R”)

(Doc. No. 66) recommending that the Court grant Aaron Price, Ed Gorham, and Palmer Gibbs’

(collectively “Defendants”) Motion for Summary Judgment (Doc. No. 60). Leonard Singer,

proceeding pro se, did not file a response to Defendants’ motion or Statement of Undisputed

Material Facts (Doc. No. 62). Nor has he filed any timely objections to the R&R, despite the

R&R’s specific warnings regarding waiver. (See Doc. No. 66 at 13.)

        The Court has thoroughly reviewed the R&R and agrees with the Magistrate Judge’s

analysis. Specifically, the Court agrees that Singer’s false arrest and false imprisonment claims are

not cognizable under § 1983 because the undisputed facts show that (1) a jury found Singer guilty

of the crimes he was charged with (see Doc. No. 64-1); (2) a judgment in Singer’s favor “would

necessarily imply the invalidity of his conviction or sentence”; (3) and Singer has not demonstrated

that his “conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into question

by a federal court’s issuance of a writ of habeas corpus. . . .” Heck v. Humphrey, 512 U.S. 477,

486–87 (1994). The Court also agrees that Price is entitled to summary judgment on the § 1983




      Case 3:16-cv-02621 Document 67 Filed 05/20/20 Page 1 of 2 PageID #: 575
excessive force claim because the undisputed facts demonstrate that the force used by Price to

effectuate Singer’s arrest was objectively reasonable under the circumstances. See Fox v. DeSoto,

489 F.3d 227, 236–37 (6th Cir. 2007).

       Accordingly, the Magistrate Judge’s R&R (Doc. No. 66) is APPROVED AND

ADOPTED, and Defendants’ Motion for Summary Judgment (Doc. No. 60) is GRANTED.

       This is a final order. The Clerk shall enter judgment in accordance with Federal Rule of

Civil Procedure 58.

       IT IS SO ORDERED.



                                                    ____________________________________
                                                    WAVERLY D. CRENSHAW, JR.
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               2

    Case 3:16-cv-02621 Document 67 Filed 05/20/20 Page 2 of 2 PageID #: 576
